            Case 3:20-cr-00458-HZ      Document 20      Filed 03/11/21    Page 1 of 2




Conor Huseby, OSB #06373
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Conor_Huseby@fd.org
Attorney for Defendant

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                           No. 3:20-cr-00458-HZ

                                   Plaintiff,
                                                    DECLARATION OF COUNSEL IN
                      v.                            SUPPORT OF UNOPPOSED MOTION
                                                    TO CONTINUE TRIAL DATE
MEGANNE ELIZABETH ENGLICH-
MILLS,

                                Defendant.

I, Conor Huseby, declare:

       1.       I represent Meganne Englich-Mills who is charged with one count of Civil

Disorder. The defendant is transgender and goes by the name Mikal Faust. Thus, he will

be referred to as Mr. Faust in this motion. Trial is set for June 1, 2021. Mr. Faust is out of

custody and in full compliance with the terms of his release.

       2.       This is the third request to continue a trial date from the parties in this case.




Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
       DATE
            Case 3:20-cr-00458-HZ    Document 20     Filed 03/11/21   Page 2 of 2



       3.       The parties have reached a deferred resolution agreement in this case. The

agreement requires Mr. Faust to set his trial over for a period of 12 months from the time

the deferred resolution agreement was entered into by the parties. If, after the expiration

of 12 months, certain conditions have been met, the government will dismiss this case.

       4.       The ends of justice served by granting this motion in order to resolve this

case outweigh the best interest of the public and defendant in a speedy trial. See 18 U.S.C.

§ 3161(h)(7)(A).

       5.       I have discussed this requested continuance with counsel for the

government, Thomas Ratcliffe, and he has no objection to this requested continuance.

       6.       I have spoken with Mr. Faust, explained the reasons for requesting a

continuance, and the rights that he has under the Speedy Trial Act. Mr. Faust agrees with

defense counsel’s request for a continuance and waives his rights under the Speedy Trial

Act.

       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and belief and that this

declaration was executed on March 11, 2021, in Portland, Oregon.



                                           /s/ Conor Huseby
                                           Conor Huseby
                                           Assistant Federal Public Defender




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
       DATE
